DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
This a response to Applicant’s amendment filed on 15 November 2021, wherein: 
Claims 1, 6, 7, and 13 are amended.
Claims 2-5 and 8 are previously cancelled.
Claims 9-12 and 14 are withdrawn.
Claims 15 and 16 are previously presented.
Claim 17 is new.
Claims 1, 6, 7, 13, and 15-17 are pending.

Claim Objections
Claims 1, 6, 7, 13, and 15-17 are objected to because of the following informalities:  
The claims contain multiple limitations that are inconsistently formatted.  For example, it is general practice to end claim limitations with semi-colons, not commas.  
Dependent claims 6, 7, and 15-17 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation "the user" in lines 13-14 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 6, 7, 13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

Regarding claims 1 and 13, the originally filed disclosure is silent regarding identifying a “first user of a plurality of users”.  In particular, the originally filed disclosure is silent regarding identifying a particular user from a plurality of users or any data indicating a first user of a plurality of users.  Therefore, this is new matter.  Dependent claims 6, 7, and 15-17 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “detecting information of the first user from the first image and the second image; determining a first happiness level of the first user based on the detected information of the first user from the first image; determining a second happiness level of the first user based on the detected information of the first user from the second image” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure fails to provide sufficient written description of the steps, calculations, and formulas for a happiness level to be based on the detected information of the first user from the first image or the second image because the disclosure merely recites that this is performed in results-based language.  Furthermore, the same applies for the functionality of “detecting information of the first from the first image and the second image”.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to 

Further regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “calculating an evaluation value of the specific space based on: a difference between the second happiness level of the first user and the first happiness level of the first user; and a first dwell time of the user in the specific space based on the entrance timing and the exit timing, wherein the calculation of the evaluation value is performed in a case where the first dwell time of the user in the specific space is longer than a determined time, the evaluation value is calculated such that a first weight is set for the first user with the first dwell time and a second weight is set for a second user with a second dwell time, the first weight is larger than the second weight, the first dwell time of the first user in the specific space is longer than the second dwell time of the second user in the specific space, and the CPU is further configured to not calculate the evaluation value of the specific space in a case where the first dwell time of the first user in the specific space is shorter than the determined time” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the specification identifies equation Math.1 for determining the happiness variation as Hᶞ = Ht+dw - Ht, wherein Ht+dw is a happiness level obtained when the user goes out of the specific space and Ht is a happiness level obtained when the user goes into a specific space.  See specification at para. 34-35. However, the disclosure is silent regarding how Ht+dw and Ht are calculated.  The most disclosure is found in para. 60 which identifies a wearable device control unit acquires feeling t+dw and Ht, or feeling data for that matter, are calculated based on user biological information.  The disclosure is silent regarding any relationship between any biological information and happiness level.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 6, 7, and 15-17 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 13, the originally filed disclosure is silent regarding “controlling transmission of the evaluation value of the specific space to the external device based on the reception of the space identification information”.  In particular, while evaluation value of the specific space and space identification information are both recited to be transmitted, the originally filed disclosure is silent regarding the transmission of the evaluation value of the specific space to the external device being controlled based on the reception of the space identification information.  Thus, this is new matter.  Dependent claims 6, 7, and 15-17 

Further regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “wherein the specific space is managed or improved based on the evaluation value”.  The specification merely recites similar results-based language without providing the necessary steps, calculations, or algorithms for performing the claimed functionality.  For instance, para. 18 of the specification merely recites that “the owner is capable of using this information as an index for managing the space or for considering improvements in the space”, but is silent regarding how the space is managed or what improvements are made to the space nor how the managing or which improvements are identified to be made.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 6, 7, and 15-17 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 7, the originally filed disclosure is silent regarding “the first happiness level of the first user is set to a specific level in a case where the first image includes an image 
“the control unit 124 may determine a happiness level on the basis of whether the recognized person is with another person. For example, in the case where there is another person near the recognized person, a high happiness level may be set. On the other hand, the control unit 124 may discriminate age and sex of the other person near the recognized person, determine an attribute of a group including the recognized person (such as a couple, a family, friends, or the like), and specify a happiness level in accordance with the attribute.”  
Thus, while the disclosure identifies that a high happiness level may be set, it is silent regarding setting the first happiness level to a specific level because the first image includes an image of the second user along with the first user, and the specific level is higher than a threshold level.  Furthermore, the originally filed disclosure is further silent regarding a threshold level.  Therefore, these limitations are new matter. 

Regarding claim 15, the disclosure fails to provide sufficient written description for “the CPU is further configured to determine the first happiness level of the first user based on a facial expression of the first user in the first image” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most disclosure is found in para. 51 of the specification which merely examples that 
“the control unit 124 may recognize a person (user) and facial expressions of the person from the images captured by the entrance sensor unit 126 and the exit sensor unit 128 to acquire the feeling data. For example, the control unit 124 may recognize a person's smile, evaluate a smile level, and acquire the smile level as the happiness level. In addition, the control unit 124 may determine a happiness level on the basis of whether the recognized person is with another person. For 
Thus, the disclosure merely recites that this functionality is performed in results-based language without providing the necessary steps, calculations, or formulas for performing the claimed functionality.  In particular, the disclosure is silent regarding the steps, calculations, or algorithms for determining a happiness level and is particularly silent regarding any facial expression other than a generically recited “smile”.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 6, 7, 13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product and method which fall under the four statutory categories (STEP 1: YES).
The instant claims recite receiving a first image at an entrance timing when a first user of a plurality of users enters a specific space; receiving a second image at an exit timing when the first user exits from the specific space; detecting information of the first user from the first image and the second image; determining a first happiness level of the first user based on the detected information of the first user from the first image; determining a second happiness level of the first user based on the detected information of the first user from the second image; accumulating the first happiness level of the first user and the second happiness level of the first user; calculating an evaluation value of the specific space based on: a difference between the second happiness level of the first user and the first happiness level of the user; and a first dwell time of the first user in the specific space based on the entrance timing and the exit timing, wherein the calculation of the evaluation value is performed in a case where the first dwell time of the first user in the specific space is longer than a determined time, the evaluation value is calculated such that a first weight is set for the first user with the first dwell time and a second weight is set for a second user with a second dwell time, the first weight is larger than the second weight, the first dwell time of the first user in the specific space is longer than the second dwell time of the second user in the specific space, and the evaluation value of the specific space is not calculated in a case where the first dwell time of the first user in the specific space is shorter than the determined time; controlling reception of space identification information, wherein the space identification information indicates the specific space; and 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an information processing system (claim 1), a memory (claims 1 and 13), a central processing unit (CPU) (claims 1 and 13), a first sensor device (claims 1 and 13), a second sensor device (claims 1 and 13), a first communication network (claims 1 and 13), a second communication network (claims 1 and 13), a first camera (claim 6), a second camera (claim 6), identifying that the first sensor device is installed at an entrance and that the second sensor device is installed at an exit (claim 7), and a user terminal (claim 16) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 2, 3, and 15, which illustrate the components as non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 23, 24, 26-31, 46-61, 128-135, and 141-144.  Thus, the judicial 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 2, 3, and 15, which illustrate the components as non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 23, 24, 26-31, 46-61, 128-135, and 141-144.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Additionally, while the end of independent claims 1 and 13 recite “wherein the specific space is managed or improved based on the evaluation value”, this does not constitute an application or use of the judicial exception in some other meaningful way as it is merely an intended use that is itself not disclosed beyond merely reciting that an owner of the space may manage the space or consider improvements to the space.  See the rejection for lack of sufficient written description under 35 USC 112(a), above.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 15 November 2021, with respect to the objection to the specification have been fully considered.  The amendments to the specification obviate this objection.  Therefore, this objection has been withdrawn.

Applicant’s arguments, filed 15 November 2021, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims 

Applicant's remaining arguments filed 15 November 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments with respect to the objections to the claims, Applicant asserts that the claims have been amended to obviate the objections. 
Examiner respectfully disagrees.  While some amendments in that direction have been made, the amendments also added more of the same issues identified in the objection.  For instance, the newly added limitations that end with a comma should end with a semi-colon to maintain uniformity.  Therefore, the objection stands.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that detecting information from the image and to calculat[e] happiness level (smile level) are known and are obvious for those skill in the art.  Here, Applicant points to a single US patent, US 8,416,996.
Examiner respectfully disagrees.  Pointing to a singular US Patent that discloses evaluating an expression is not persuasive, even more so since it is not identified in the instant disclosure as providing how Applicant seeks to perform the claimed functionality by being incorporated by reference. The disclosure is silent regarding any means for calculating a happiness level beyond merely reciting that it can be performed by a control unit. In particular, the only disclosure is a mere generic reciting of "the control unit 124 may recognize a person's smile, evaluate a smile level, and acquire the smile level as the happiness level." See para. 51 of the specification. This is clearly insufficient. Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does 
Applicant also asserts that, with respect to the calculating an evaluation value and a happiness level, para. 40, 50, and 51 provide support for these limitations.
Examiner respectfully disagrees.  Applicant’s proposed support from the specification merely recites computer-implemented functionality in results-based language without providing the necessary description of the steps, calculations, and formulas to perform the claimed functionality.  For example, in reference to para. 50 and 51, the disclosure merely recites that “the EESD control unit 124 may recognize a person’s smile, evaluate a smile level, and acquire the smile level as the happiness level” without any further disclosure.  The disclosure is particularly silent regarding how a person’s smile is recognized and evaluated. Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the features of the amended independent claim 1 provides a concrete solution to accurately evaluate a specific space in association with feelings of users, rather than attempting to patent an abstract idea of a solution to the problem in general.
Examiner respectfully disagrees.  Evaluating a specific space in association with feelings of users is merely collecting and analyzing information which the courts have repeatedly identified as wholly directed to an abstract idea.  
Applicant then asserts that the abstract idea is integrated into a practical application under Step 2A, Prong 2 and add significantly more under Step 2B, and then points to para. 18, 32, 50, 51, 107, and 108 of the specification.
Examiner respectfully disagrees.  All of the excerpts recited by Applicant from the specification are wholly directed to the abstract idea and are not any integration into a practical application.  See, for example, the rejection which identifies, in Step 2A, Prong 1, the claim limitations that these excerpts are associated with as they are not additional elements to be assessed under Step 2A, Prong 2, and Step 2B.   Additionally, while the end of independent claims 1 and 13 have been amended to recite “wherein the specific space is managed or improved based on the evaluation value”, this does not constitute an application or use of the judicial exception in some other meaningful way as it is merely an intended use that is itself not disclosed beyond merely reciting that an owner of the space may manage the space or consider 
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/D.E.L/Examiner, Art Unit 3715      

/JAMES B HULL/Primary Examiner, Art Unit 3715